667 F.2d 1169
109 L.R.R.M. (BNA) 2984
TEXAS INTERNATIONAL AIRLINES, INC., Plaintiff-Appellee Cross-Appellant,v.ASSOCIATION OF FLIGHT ATTENDANTS, Defendant-Appellant Cross-Appellee.
No. 80-2268.
United States Court of Appeals,Fifth Circuit.
Feb. 18, 1982.

Appeals from the United States District Court for the Southern District of Texas.
Hicks, Gillespie, James & Agee, P.C., Hal K. Gillespie, Dallas, Tex., for defendant-appellant cross-appellee.
Herbert Prashker, New York City, for plaintiff-appellee, cross-appellant.
Before GEE, GARZA and REAVLEY, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of the memorandum opinion of Judge Carl O. Bue, Jr.  See Texas International Airlines, Inc. v. Association of Flight Attendants, 498 F.Supp. 437 (S.D.Tex.1980).


2
AFFIRMED.